Title: To James Madison from Gabriel Christie, 30 May 1807
From: Christie, Gabriel
To: Madison, James



Balto. 30th. May 1807

There is arrived at this Port to day by the Ship Catherine from Bourdeaux Via Guadelupe one Cask of wine and ten Boxes for you.  If you have any invoice, or other account of these art, be pleased to furnish it, so as to enable me to ascertain the duties payable thereon.  I will forward them to you by the first Packet going to Alexandria or Washington  A Bill of loading shall be inclosed by Post  I have the Honor to be Sir Your Obedt. Servt.

G Christie

